     Case 3:18-cv-01292-JLS-KSC Document 111 Filed 06/29/20 PageID.6123 Page 1 of 20



1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11     NATIONAL CASUALTY COMPANY,                       Case No.: 18-CV-1292 JLS (KSC)
12                                     Plaintiff,
                                                        ORDER: (1) DENYING WITHOUT
13     v.                                               PREJUDICE MOTIONS FOR
                                                        SUMMARY JUDGMENT, AND
14     NATIONAL STRENGTH AND
                                                        (2) DENYING AS MOOT NSCA’S
       CONDITIONING ASSOCIATION,
15                                                      MOTION TO CONTINUE
                                    Defendant.          SUMMARY JUDGMENT HEARING
16
17     NATIONAL STRENGTH AND                            (ECF Nos. 49, 56, 110)
       CONDITIONING ASSOCIATION,
18
                             Counter-Claimant,
19
20     v.

21     NATIONAL CASUALTY COMPANY,
22                          Counter-Defendant.
23
24          Presently before the Court are Plaintiff and Counter-Defendant National Casualty
25     Company’s (“NCC”) Motion for Summary Judgment (“Pl.’s MSJ,” ECF No. 49) and
26     Defendant and Counter-Claimant National Strength and Conditioning Association’s
27     (“NSCA”) Motion for Partial Summary Judgment (“Def.’s MPSJ,” ECF No. 56), as well
28     as NSCA’s Motion to Continue the July 2, 2020 Summary Judgment Hearings for the

                                                    1
                                                                                 18-CV-1292 JLS (KSC)
     Case 3:18-cv-01292-JLS-KSC Document 111 Filed 06/29/20 PageID.6124 Page 2 of 20



1      Purposes of Conducting Mediation with CrossFit and NCC (“Mot. to Continue,” ECF No.
2      110). The Court concludes that the Motions are appropriate for disposition without oral
3      argument pursuant to Civil Local Rule 7.1(d)(1). Having carefully considered the Parties’
4      arguments, evidence, and the law, the Court DENIES WITHOUT PREJUDICE both
5      Plaintiff’s Motion for Summary Judgment and Defendant’s Motion for Partial Summary
6      Judgment and DENIES AS MOOT NSCA’s Motion to Continue.
7                                                BACKGROUND
8      I.     The Insurance Policies
9             A.      The Primary Policy
10            National Casualty issued a Commercial General Liability policy to the NSCA,
11     identified as Policy No. KRO0000003279700, for the period February 1, 2013, to
12     February 1, 2014 (the “Primary Policy”). 1              NSCA’s (1) Resp. to NCC’s Resp. to
13     Undisputed Facts and Add’l Undisputed Facts; & (2) Add’l Undisputed Facts in Resp. to
14     NCC’s Add’l Undisputed Facts Asserted in Support of Its Opp’n (“NSCA’s Facts, ECF
15     No. 88-2”) Nos. 1, 3, 4, 53; NSCA’s Resp. to NCC’s Stmt. of Undisputed Facts &
16     Conclusions of Law (“NCC’s Facts,” ECF No. 68-1) No. 1. The Primary Policy provides
17     Commercial General Liability Coverage pursuant to Form CG 00 01 12 07 (the “CGL
18     Form”), NCC’s Facts No. 2, which contains a section entitled “Coverage B Personal and
19     Advertising Injury Liability” (“Coverage B”). NSCA’s Facts No. 54; NCC’s Facts No. 2.
20     Coverage B provides:
21                    [National Casualty] will pay those sums that the insured becomes
                      legally obligated to pay as damages because of “personal and
22
                      advertising injury” to which this insurance applies. [National
23                    Casualty] will have the right and duty to defend the insured
                      against any “suit” seeking those damages. However, [National
24
                      Casualty] will have no duty to defend the insured against any
25                    “suit” seeking damages for “personal and advertising injury” to
                      which this insurance does not apply.
26
27
       1
28      The Parties have provided end dates of both February 1, 2014 and February 1, 2015, compare NSCA’s
       Facts Nos. 5, 55, with NCC’s Facts No. 1, although the discrepancy is not material to the instant Motions.

                                                           2
                                                                                            18-CV-1292 JLS (KSC)
     Case 3:18-cv-01292-JLS-KSC Document 111 Filed 06/29/20 PageID.6125 Page 3 of 20



1      NSCA’s Facts Nos. 1, 3, 4, 54; NCC’s Facts No. 2. The personal and advertising injury
2      limit of liability is $1 million per offense. NSCA’s Facts No. 53.
3            The term “personal and advertising injury” is defined in the Commercial General
4      Liability Broadening Endorsement of the Primary Policy as “injury, including
5      consequential ‘bodily injury,’ arising out of . . . [a]ny publication of material including, but
6      not limited to[,] oral, written, televised, videotaped or electronically transmitted
7      publication of material that slanders or libels a person or organization or disparages a
8      person’s or organization’s goods, products or services.” NSCA’s Facts No. 2; NCC’s Facts
9      No. 3. The Primary Policy excludes coverage for “‘[p]ersonal and advertising injury’
10     caused by or at the direction of the insured with the knowledge that the act would violate
11     the rights of another and would inflict ‘personal and advertising injury,’” NCC’s Facts No.
12     4, and “‘[p]ersonal and advertising injury’ arising out of publication of material, including,
13     but not limited to, oral, written, televised, videotaped or electronically transmitted
14     publication of material, if done at the direction of the insured with knowledge of its falsity.”
15     NCC’s Facts No. 5.
16           The Primary Policy includes coverage for Supplementary Payments, whereby
17     National Casualty agrees to pay “[a]ll court costs taxed against the insured in the ‘suit.’
18     However, these payments do not include attorneys’ fees or attorneys’ expenses taxed
19     against the insured.” NCC’s Facts No. 6.
20           B.     The Excess Policy
21           National Casualty also issued an excess liability policy to the NSCA, identified as
22     Policy No. XKO0000003279800, for the period February 1, 2013, to February 1, 2014 (the
23     “Excess Policy”), which provided $4 million in coverage over the scheduled underlying
24     insurance policy limit of $1 million. NSCA’s Facts Nos. 5, 55; NCC’s Facts No. 7. The
25     Commercial Excess Liability Coverage Form in the Excess Policy provides that “[t]he
26     insurance provided under this Coverage Part will follow the same provisions, exclusions
27     and limitations contained in the applicable ‘controlling underlying insurance.’” NCC’s
28     Facts No. 8. The Excess Policy defines “controlling underlying insurance” as “any policy

                                                      3
                                                                                    18-CV-1292 JLS (KSC)
     Case 3:18-cv-01292-JLS-KSC Document 111 Filed 06/29/20 PageID.6126 Page 4 of 20



1      of underlying insurance.’” NCC’s Facts No. 9. The Schedule of Controlling Underlying
2      Insurance in the Excess Policy identifies the Primary Policy. NCC’s Facts No. 10.
3      II.   The Underlying Litigation
4            A.     The Federal Lawsuit
5            On May 12, 2014, CrossFit, Inc. filed a lawsuit (the “Federal Lawsuit”) against the
6      NSCA in this Court, CrossFit, Inc. v. National Strength and Conditioning Association, No.
7      3:14-CV-1191 JLS (KSC) (S.D. Cal. filed May 12, 2014). NSCA’s Facts No. 7; NCC’s
8      Facts No. 11. The initial complaint alleged that a study authored by Steven Devor, Michael
9      Smith, Allan J, Sommer, and Brooke E. Starkoff and published by NSCA (the “Devor
10     Study”) used data that was “objectively false.” NSCA’s Facts No. 8. According to
11     CrossFit, “[t]he allegation that nine subjects [in the Devor Study] cited ‘overuse or injury’
12     was unfounded and plainly intended to discredit CrossFit by painting it as unsafe due to
13     injury risk.” NSCA’s Facts No. 9. CrossFit asserted causes of action for declaratory relief
14     and violations of the Lanham Act, 15 U.S.C. § 1125(a); False Advertising pursuant to
15     California Business & Professions Code § 17500; and violations of California Business
16     and Professions Code § 17200. NSCA’s Facts Nos. 10, 57; NCC’s Facts No. 12. CrossFit
17     filed a First Amended Complaint on February 25, 2016, adding a cause of action for Trade
18     Libel. NSCA’s Facts at 8 No. 11.
19           On September 21, 2016, the District Court in the Federal Lawsuit issued an Order
20     granting a motion for partial summary judgment filed by CrossFit on the element of falsity
21     as to each of CrossFit’s causes of action against NSCA, finding that CrossFit had presented
22     evidence showing that the injury data published by NSCA was false. NCC’s Facts No. 16.
23                  1.    The First Sanctions Motion
24           On February 2, 2017, CrossFit filed a motion for terminating sanctions (the “First
25     Sanctions Motion”) against NSCA in the Federal Lawsuit. NSCA’s Facts No. 35. In the
26     Sanctions Motion, CrossFit accused NSCA of numerous discovery abuses and sought
27     terminating sanctions or, in the alternative, issue, evidentiary, and monetary sanctions.
28     NSCA’s Facts No. 36. NSCA’s panel counsel, Manning & Kass Ellrod, Ramirez, Trester

                                                     4
                                                                                  18-CV-1292 JLS (KSC)
     Case 3:18-cv-01292-JLS-KSC Document 111 Filed 06/29/20 PageID.6127 Page 5 of 20



1      LLP (“Manning & Kass”), did not send a copy of the First Sanctions Motion or a summary
2      of its specific allegations to NSCA or NCC until after the Court had ruled on it. NSCA’s
3      Facts Nos. 37–38, 76. On March 9, 2017, Manning & Kass filed an eleven-page opposition
4      to the First Sanctions Motion, NSCA’s Facts Nos. 39–40. The opposition opposed the
5      requested issue, evidentiary, and monetary sanctions in a single paragraph. NSCA’s Facts
6      No. 41. NCC’s appointed counsel did not share a draft or even the final copy of the
7      opposition with NSCA or NCC before filing, NSCA’s Facts Nos. 42, 76, although Manning
8      & Kass did prepare a declaration for Keith Cinea, NSCA’s Education/Publications
9      Director, to be submitted with the opposition and communicated with Mr. Cinea about the
10     declaration. NSCA’s Facts No. 42, 77. Mr. Cinea later testified that he had not read the
11     title of the declaration on the caption page, although he did read Manning & Kass’s
12     description of the First Sanctions Motion, which referred only to a “Motion for Discovery
13     Sanctions.” NSCA’s Facts Nos. 78, 99–100. In any event, Mr. Cinea did not understand
14     what issue, evidentiary, or terminating sanctions were, and Manning & Kass never
15     explained their implications to him. NSCA’s Facts No. 78, 98, 100–01.
16           On May 26, 2017, the Court granted in part and denied in part CrossFit’s First
17     Sanctions Motion (the “First Sanctions Order”). NSCA’s Facts No. 43; NCC’s Facts No.
18     17. The Court explicitly noted that the brief submitted on behalf of NSCA was “an eleven-
19     page Opposition with five-and-a-half pages of background, four pages in part opposing
20     terminating sanctions and in part again summarizing relevant background, and a single
21     paragraph opposing issue, evidentiary, and monetary sanctions,” NSCA’s Facts No. 45,
22     and that NSCA opposed CrossFit’s list of thirty potential issue and adverse inference
23     sanctions in a single paragraph. NSCA’s Facts No. 48. The Court also noted that, “[i]n its
24     Reply, CrossFit points out the numerous issues the NSCA’s Opposition did not address,
25     and therefore tacitly concedes.” NSCA’s Facts No. 46. The First Sanctions Order also
26     stated that “[a]gain, the Opposition nowhere addresses or even mentions these startling
27     federal-discovery omissions.” NSCA’s Facts No. 47.
28     ///

                                                   5
                                                                               18-CV-1292 JLS (KSC)
     Case 3:18-cv-01292-JLS-KSC Document 111 Filed 06/29/20 PageID.6128 Page 6 of 20



1            The First Sanctions Order found that NSCA’s Education Coordinator, Nick Clayton,
2      “admitted that several of the statements in his federal-action declaration, submitted under
3      penalty of perjury, were false.” NCC’s Facts No. 21. After enumerating additional
4      instances of discovery abuses by NSCA, the Court noted that, “[u]nfortunately, the Court
5      could go on. But the Court does not need to. There is plainly sufficient evidence to find
6      willfulness, bad faith, or fault on the part of NSCA in withholding the recently discovered
7      documents and in lying under oath in the federal proceedings.” NSCA’s Facts No. 79;
8      NCC’s Facys No. 22. The Court found that “nearly every factor weigh[ed] in favor of
9      imposing terminating sanctions,” but enforced lessor sanctions, including adverse issue
10     sanctions, a neutral forensic evaluation, and monetary sanctions. NSCA’s Facts No. 80.
11           Specifically, the Court awarded several issue and adverse inference sanctions,
12     including that “[i]t is taken as established that NSCA had a commercial motivation for
13     making the false statement in the Devor Study,” “[i]t is taken as established that NSCA
14     and CrossFit are in commercial competition,” “[i]t is taken as established that the NSCA
15     made the false statement in the Devor Study with the intention of disparaging CrossFit and
16     thereby driving consumers to the NSCA,” and “[i]t is taken as established that the NSCA
17     was aware of the misleading nature of the Erratum.” NSCA’s Facts Nos. 44, 82; NCC’s
18     Facts No. 20. The Court also awarded monetary sanctions against NSCA in the amount of
19     $73,550.83, NCC’s Facts No. 18, and imposed against NSCA the costs of a neutral forensic
20     analysis of NSCA’s servers to be commissioned by CrossFit. NCC’s Facts No. 19. The
21     Court also allowed CrossFit to file a Second Amended Complaint, NSCA’s Facts No. 81,
22     which CrossFit filed on June 26, 2017. NSCA’s Facts No. 12.
23           On June 23, 2017, NSCA filed a motion for reconsideration of the First Sanctions
24     Order, NCC’s Facts No. 23, which the Court denied on October 19, 2017. NCC’s Facts
25     No. 24.
26                  2.    The Second Sanctions Motion
27           CrossFit filed a renewed motion for terminating sanctions (the “Second Sanctions
28     Motion”) on June 20, 2019, alleging further discovery abuses by NSCA. NSCA’s Facts

                                                    6
                                                                                18-CV-1292 JLS (KSC)
     Case 3:18-cv-01292-JLS-KSC Document 111 Filed 06/29/20 PageID.6129 Page 7 of 20



1      No. 84. On December 4, 2019, the Court entered an Order granting in part and denying in
2      part the Second Sanctions Motion (the “Second Sanctions Order”). NSCA’s Facts No. 85;
3      NCC’s Facts No. 25. In the Second Sanctions Order, the Court specifically noted deletions
4      by Mr. Cinea and Ms. Madden of presumptively relevant documents. NSCA’s Facts No.
5      92. Mr. Cinea and Ms. Madden later testified that nobody at NCC or Manning & Kass told
6      them that they could delete documents during the course of the Federal Lawsuit. NSCA’s
7      Facts Nos. 93–96. Ultimately, the Court concluded that “[n]either CrossFit nor the Court
8      nor the public can trust the veracity of further discovery collected from the NSCA.”
9      NSCA’s Facts No. 87. Accordingly, the Court issued monetary and issue sanctions against
10     NSCA, ordered NSCA’s answers to CrossFit’s complaints stricken, and ordered the clerk
11     to enter default against NSCA. NSCA’s Facts No. 86; NCC’s Facts Nos. 26–28. The
12     monetary sanctions awarded against NSCA were in the amount of $3,997,868.66, NCC’s
13     Facts No. 26, and the additional issues sanctions included that “[i]t is taken as established
14     that NSCA’s unfair competition and false advertising—including its false statements in the
15     Devor Article, Erratum, Hak Study, various TSAC Report articles about CrossFit, content
16     promoted at NSCA events referencing CrossFit-related injuries, and republication of these
17     false statements—were willful and malicious” and “[i]t is taken as established that the
18     NSCA’s unfair competition and false advertising were a material cause of CrossFit’s
19     damages.” NCC’s Facts No. 27.
20           The Court specifically noted in the Second Sanctions Order that “‘NSCA cannot
21     avoid responsibility for its misconduct by blaming its first defense counsel[, Manning &
22     Kass]. . . . Moreover, prior counsel cannot be blamed for the perjury, destruction, and
23     attempted destruction by key NSCA witnesses,’ and the NSCA has engaged in a pattern of
24     concealment and destruction of evidence across several lawsuits.” NSCA’s Facts No. 88;
25     NCC’s Facts No. 29. The Court noted that “Noonan Lance [Boyer & Banach, LLP]
26     formally appeared in this action in August 2017. . . . Nonetheless, mass deletions and
27     deletions of potentially relevant documents continued to occur after that date,” NSCA’s
28     Facts No. 89; NCC’s Facts No. 29, and “NSCA has repeatedly and willfully failed to

                                                     7
                                                                                  18-CV-1292 JLS (KSC)
     Case 3:18-cv-01292-JLS-KSC Document 111 Filed 06/29/20 PageID.6130 Page 8 of 20



1      comply with the Court’s May 26, 2017 Order by filing multiple declarations falsely
2      affirming that no documents relevant to this litigation had been destroyed and by
3      continuing to destroy presumptively relevant documents following the filing of those
4      declarations.” NSCA’s Facts No. 90; NCC’s Facts No. 29. The Court therefore concluded
5      that ““it is ‘[t]he NSCA – not its numerous law firms – [that] is the common denominator
6      and the true bad actor.” NSCA’s Facts No. 91; NCC’s Facts No. 29.
7            NSCA has indicated that it intends to appeal the First and Second Sanctions Orders
8      on at least the following grounds: (1) the financial burden imposed on NSCA by the First
9      Sanctions Order, with over $5,000,000 paid to Stroz to date, which NSCA will contend is
10     disproportional to the alleged wrongdoing and alleged harm; (2) the availability of far less
11     severe sanctions; (3) the Second Sanctions Order adopted, for the most part, CrossFit’s
12     arguments in whole without citation to factual support; (4) the lack of demonstrable harm
13     to CrossFit based on neutral forensic evaluator’s findings because of the narrow issues left
14     for trial after the May 2017 Order; and (5) the lack of any showing that CrossFit met its
15     high burden to prove that NSCA acted with an actual intent to deprive CrossFit of
16     information on issues remaining to be tried in the Federal CrossFit Lawsuit. NSCA’s Facts
17     No. 52. NSCA has retained Rupa Singh of Niddrie Adams Fuller & Singh as appellate
18     counsel, and NCC’s claims administrator, K&K Insurance Group, Inc. (“K&K”), paid the
19     retainer that has been applied to her invoice. NSCA’s Facts No. 102.
20           B.     The State Lawsuit
21           On May 6, 2016, NSCA filed a complaint against CrossFit in Superior Court,
22     National Strength and Conditioning Association v. Glassman, No. 37-2016-00014339-CU-
23     DF-CTL (S.D. Super. Ct. filed May 2, 2016) (the “State Lawsuit”). NCC’s Facts No. 30.
24     In the State Lawsuit, NSCA sued CrossFit for Trade Libel, Defamation, and Unfair
25     Business Practices. NCC’s Facts No. 31. On May 17, 2018, the discovery referee in the
26     State Lawsuit entered a discovery sanctions order against NSCA in the amount of
27     $410,614.90. NCC’s Facts No. 32.
28     ///

                                                    8
                                                                                 18-CV-1292 JLS (KSC)
     Case 3:18-cv-01292-JLS-KSC Document 111 Filed 06/29/20 PageID.6131 Page 9 of 20



1      III.   NCC’s Reservation of Rights
2             Thomas James, Esq., outside corporate counsel for NSCA, tendered the Federal
3      Lawsuit to National Casualty on behalf of NSCA. NSCA’s Facts No. 58. On May 16,
4      2014, NCC, through K&K, sent a reservation of rights letter (the “2014 Letter”) to
5      Mr. James, acknowledging the potential for coverage and agreeing to defend NSCA in the
6      Federal Lawsuit subject to a reservation of rights. NSCA’s Facts No. 14; NCC’s Facts
7      Nos. 13–14. NCC was not provided an opportunity to review the May 2014 Letter before
8      it was issued to NSCA and did not approve the language contained in it. NSCA’s Facts
9      No. 60.
10            The 2014 Letter stated: “We will continue to investigate and defend you in [the
11     Federal Lawsuit] at this time, but we want you to be aware of certain coverage issues.”
12     NSCA’s Facts No. 15. The 2014 Letter added that, “allegations in the Complaint . . . fit
13     the definition of ‘Personal and Advertising Injury’ as per the policy language. However,
14     there are exclusions cited above that may apply since the allegations in the Complaint
15     include that you had knowledge of the falsity of the information contained in the study.”
16     NSCA’s Facts No. 16; NCC’s Facts No. 15. The 2014 Letter cited the following specific
17     Policy exclusions:
18                  a.      Knowing Violation of Rights of Another
19
                    “Personal and advertising injury” caused by or at the direction of
20                  the insured with the knowledge that the act would violate the
                    rights of another and would inflict “personal and advertising
21
                    injury.[”]
22
                    b.      Material Published with Knowledge of Falsity
23
24                  “Personal and advertising injury” arising out of publication of
                    material . . . if done at the direction of the in[s]ured with
25
                    knowledge of its falsity.
26
27     NSCA’s Facts No. 17; NCC’s Facts No. 15. The 2014 Letter stated that National Casualty
28     “will be providing [NSCA] with a defense under a reservation of rights. . . . We will be

                                                    9
                                                                                 18-CV-1292 JLS (KSC)
 Case 3:18-cv-01292-JLS-KSC Document 111 Filed 06/29/20 PageID.6132 Page 10 of 20



1    assigning the defense of this matter to Jeffrey Lenkov with Manning & Kass.” NSCA’s
2    Facts No. 18.
3          The 2014 Letter never explicitly advised NSCA of a conflict of interest between
4    NSCA and NCC created by its reservation of certain rights, NSCA’s Facts No. 19, or
5    mentioned NSCA’s right to independent counsel. NSCA’s Facts Nos. 20, 61. The 2014
6    Letter also did not seek, and NCC did not obtain, a written waiver from NSCA of its right
7    to independent counsel. NSCA’s Facts No. 21.
8          On June 21, 2016, John Hapner of K&K sent a letter (the “2016 Letter”) to NSCA
9    that advised NSCA of its right to independent counsel arising from the 2014 Letter.
10   NSCA’s Facts Nos. 22, 62. The 2016 Letter stated:
11               [W]e have now concluded that the reservation of rights issued in
                 this matter, and which still is in effect, likely created a right on
12
                 the part of the NSCA to have independent counsel of its choosing
13               to represent its interests in the CrossFit, Inc. matter. While we
                 believe current counsel is providing a full and complete defense
14
                 on behalf of NSCA, pursuant to California law, we want to make
15               sure that you are aware of the right of the NSCA to be represented
                 by counsel of its choosing if it so desires. In fact, if the NSCA is
16
                 pleased with its current representation, the NSCA may waive its
17               right to independent counsel, and if the NSCA chooses to do so,
                 please let us know and we will forward the proper waiver form
18
                 for signature. . . . [I]f the NSCA does wish to select independent
19               counsel, please provide written advise to K&K as to the name
                 and address of the counsel whom the NSCA selects as its
20
                 independent defense counsel. . . . Please let us know whether the
21               NSCA wishes to exercise its right to choose independent counsel,
                 and, if so, the contact information for such counsel. If the NSCA
22
                 chooses to waive such right, please let us know and we will
23               forward the form necessary to do so.
24   NSCA’s Facts Nos. 23–25, 63. NSCA claims that it had been unaware of its right to
25   independent counsel before it received the 2016 Letter, NSCA’s Facts No. 28, although it
26   did not invoke its right to independent counsel at that time. NSCA’s Facts No. 66.
27         Mr. James later testified that he had viewed the 2016 Letter as “relatively
28   straightforward in saying, one, NSCA has the right to independent counsel. And if you

                                                  10
                                                                                18-CV-1292 JLS (KSC)
 Case 3:18-cv-01292-JLS-KSC Document 111 Filed 06/29/20 PageID.6133 Page 11 of 20



1    choose to have independent counsel, here is how they are engaged, and here is how they
2    are being paid, being procedural.” NSCA’s Facts No. 67. Based on NCC’s representations,
3    Mr. James did not “investigate what NSCA’s right to independent counsel entailed in June
4    2016,” NSCA’s Facts No. 68, nor did Michael Massik, NSCA’s executive director, do
5    anything to educate himself regarding NSCA’s right to independent counsel in June 2016.
6    NSCA’s Facts No. 69. When NSCA received the 2016 Letter, Mr. James believed “there
7    was no . . . overriding sense that there was a need to have independent counsel,” NSCA’s
8    Facts No. 70, and, as of June 2016, NSCA was aware of no concerns regarding Manning
9    & Kass’s handling of the Federal Lawsuit. NSCA’s Facts No. 74. In consultation with
10   Mr. James, Mr. Massik decided not to invoke the right to independent counsel in June 2016.
11   NSCA’s Facts No. 71. Accordingly, on behalf of NSCA, Mr. James responded to the 2016
12   Letter on July 25, 2016 (the “NSCA Response Letter”), NSCA’s Facts Nos. 26, 72, stating,
13   in relevant part: “As you know, this case has been ongoing for quite some time, with
14   defense counsel provided to NSCA by the law firm of Manning & Kass, insurance defense
15   counsel appointed by the Insurer. Thus, the timing of your letter is duly noted.” NSCA’s
16   Facts Nos. 27, 73. NSCA never signed a written waiver of its rights. NSCA’s Facts No.
17   29.
18         In early 2017, but not later than February 7, 2017, NSCA retained coverage counsel
19   in connection with insurance coverage issues related to another insurer in the Federal
20   Lawsuit. NSCA’s Facts No. 75. NCC again wrote to NSCA on July 12, 2017, further
21   reserving its rights and acknowledging that a year before, it had notified NSCA of its right
22   to independent counsel. NSCA’s Facts No. 32.
23         NCC continued defending NSCA through appointed counsel until NSCA invoked
24   its right to independent counsel in August 2017, NSCA’s Facts No. 30, after NSCA’s
25   coverage counsel had explained the implications of the 2014 Letter, NCC’s reservations,
26   and NSCA’s rights under California Civil Code section 2860 (“Section 2860”). NSCA’s
27   Facts No. 31. It was only after retaining coverage counsel in connection with other
28   coverage issues in the Federal Lawsuit that NSCA understood its rights under Section

                                                  11
                                                                               18-CV-1292 JLS (KSC)
 Case 3:18-cv-01292-JLS-KSC Document 111 Filed 06/29/20 PageID.6134 Page 12 of 20



1    2860. NSCA’s Facts No. 33. After it retained coverage counsel, NSCA retained Noonan
2    Lance as its independent counsel on August 10, 2017. NSCA’s Facts Nos. 34, 83.
3    III.   The Instant Litigation and Motions
4           NCC filed this declaratory relief action on June 14, 2018, see generally ECF No. 1
5    (“Compl.”), “for the purpose of construing and interpreting the terms of insurance contracts
6    and for a determination of the rights and obligations, if any, of the parties arising from the
7    insurance contracts issued by National Casualty to the NSCA.” Id. ¶ 6. Specifically,
8    “National Casualty seeks a declaratory judgment that it does not owe a duty to prosecute,
9    defend or indemnify the NSCA for any of the claims alleged in the Federal Lawsuit and
10   the State Lawsuit.” Id. ¶ 8; see also Prayer ¶¶ 1–52. Among the over fifty declarations
11   NCC seeks are declarations that it is entitled to reimbursement from the NSCA for certain
12   litigation costs expended in the Federal and State Lawsuits. See Prayer ¶¶ 9, 21, 26, 31,
13   36, 50.
14          NSCA filed its Counterclaim for breach of contract, tortious breach of the implied
15   covenant of good faith and fair dealing, and declaratory relief on July 12, 2018. See
16   generally ECF No. 7 at 28–44 (“Countercl.”). In addition to damages, NSCA sought
17   judicial declarations, including that NCC had to honor all duties under the Primary and
18   Excess Policies. See id. ¶ 66; see also generally id. Prayer.
19          Along with its Counterclaim, NSCA also filed a motion to dismiss or, alternatively,
20   to stay this action pending resolution of the Federal and State Lawsuits under Brillhart v.
21   Excess Insurance Company, 316 U.S. 491 (1942), and Montrose Chemical Corporation v.
22   Superior Court, 6 Cal. 4th 287 (1993). See generally ECF No. 9. On February 11, 2019,
23   the Court denied NSCA’s motion, see generally ECF No. 22, concluding that there was
24   “minimal risk of piecemeal litigation” because NCC’s declaratory relief claims were based
25   solely on the issue sanctions already imposed in the Federal Lawsuit and because “the odds
26   that the NSCA w[ould] be litigating the truth or falsity of its statements about CrossFit
27   [wa]s remote in both the Federal and State Lawsuits” given NSCA’s voluntary dismissal
28   of the State Lawsuit and anticipated appeal of the First and Second Sanctions Orders in the

                                                   12
                                                                                18-CV-1292 JLS (KSC)
 Case 3:18-cv-01292-JLS-KSC Document 111 Filed 06/29/20 PageID.6135 Page 13 of 20



1    Federal Lawsuit. See id. at 10–12. Ultimately, the Court concluded, “[b]ecause each case
2    involves different legal issues, resolution of the State [and Federal Lawsuits] will not affect
3    the Court’s decision in this case.” Id. at 12 (quoting Hanover Ins. Co. v. Poway Acad. of
4    Hair Design, Inc., 174 F. Supp. 3d 1231, 1237 (S.D. Cal. 2016)). The Parties therefore
5    proceeded to discovery. See, e.g., ECF Nos. 29, 46, 48, 63, 75.
6          NCC filed its Motion for Summary Judgment on December 10, 2019, see generally
7    ECF No. 49, and NSCA filed its Motion for Partial Summary Judgment on January 10,
8    2020. See generally ECF No. 56. On June 4, 2020, the Court continued the hearing on the
9    Motions for Summary Judgment to accommodate additional briefing on the following
10   issues:
11                (1) the sufficiency of the reservation of rights letter from Carolyn
                  Kanalos of K&K Insurance to Thomas James dated May 16,
12
                  2014, particularly the necessity of the insurer explicitly
13                informing the insured that there exists a conflict of interest and
                  of the insured’s right to independent counsel; (2) whether breach
14
                  of the duty to defend resulting from the failure to provide
15                independent counsel in a conflict-of-interest situation gives rise
                  to a cause of action for damages or for estoppel; (3) who, if
16
                  anyone, bears the burden of establishing that there would have
17                been a more favorable outcome but-for any such breach of the
                  duty to defend resulting from the failure to provide independent
18
                  counsel in a conflict-of-interest situation; and (4) the preclusive
19                effect, if any, of a final judgment following appeal regarding the
                  issue and/or terminating sanctions [in the Federal Lawsuit].
20
21   ECF No. 107 at 3. The Parties filed the supplemental briefs on June 18, 2020, see ECF
22   Nos. 108 (“Pl.’s Supp. Br.”), 109 (“Def.’s Supp. Br.”), and NSCA filed the instant Motion
23   to Continue on June 24, 2020. See ECF No. 110.
24                                      LEGAL STANDARD
25         Under Federal Rule of Civil Procedure 56(a), a party may move for summary
26   judgment as to a claim or defense or part of a claim or defense. Summary judgment is
27   appropriate where the Court is satisfied that there is “no genuine dispute as to any material
28   fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a);

                                                   13
                                                                                 18-CV-1292 JLS (KSC)
 Case 3:18-cv-01292-JLS-KSC Document 111 Filed 06/29/20 PageID.6136 Page 14 of 20



1    Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). Material facts are those that may affect
2    the outcome of the case. Anderson, 477 U.S. at 248. A genuine dispute of material fact
3    exists only if “the evidence is such that a reasonable jury could return a verdict for the
4    nonmoving party.” Id. When the Court considers the evidence presented by the parties,
5    “[t]he evidence of the non-movant is to be believed, and all justifiable inferences are to be
6    drawn in his favor.” Id. at 255.
7          The initial burden of establishing the absence of a genuine issue of material fact falls
8    on the moving party. Celotex, 477 U.S. at 323. The moving party may meet this burden
9    by identifying the “portions of ‘the pleadings, depositions, answers to interrogatories, and
10   admissions on file, together with the affidavits, if any,’” that show an absence of dispute
11   regarding a material fact. Id. When a plaintiff seeks summary judgment as to an element
12   for which it bears the burden of proof, “it must come forward with evidence which would
13   entitle it to a directed verdict if the evidence went uncontroverted at trial.” C.A.R. Transp.
14   Brokerage Co. v. Darden Rests., Inc., 213 F.3d 474, 480 (9th Cir. 2000) (quoting Houghton
15   v. South, 965 F.2d 1532, 1536 (9th Cir. 1992)).
16         Once the moving party satisfies this initial burden, the nonmoving party must
17   identify specific facts showing that there is a genuine dispute for trial. Celotex, 477 U.S.
18   at 324. This requires “more than simply show[ing] that there is some metaphysical doubt
19   as to the material facts.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,
20   586 (1986). Rather, to survive summary judgment, the nonmoving party must “by her own
21   affidavits, or by the ‘depositions, answers to interrogatories, and admissions on file,’
22   designate ‘specific facts’” that would allow a reasonable fact finder to return a verdict for
23   the non-moving party. Celotex, 477 U.S. at 324; Anderson, 477 U.S. at 248. The non-
24   moving party cannot oppose a properly supported summary judgment motion by “rest[ing]
25   on mere allegations or denials of his pleadings.” Anderson, 477 U.S. at 256.
26                                           ANALYSIS
27         NCC seeks summary adjudication in its favor as to the following claims and
28   counterclaims: (1) Count I of the Complaint concerning NCC’s duty to pay monetary

                                                   14
                                                                                18-CV-1292 JLS (KSC)
 Case 3:18-cv-01292-JLS-KSC Document 111 Filed 06/29/20 PageID.6137 Page 15 of 20



1    sanctions awarded against NSCA in the Federal Lawsuit; (2) Count II of the Complaint
2    concerning NCC’s duty to pay the forensic analysis costs awarded against NSCA in the
3    Federal Lawsuit; (3) Counts III, V, VII, and IX of the Complaint concerning NCC’s duty
4    to defend NSCA in the Federal Lawsuit following entry of the First Sanctions Order on
5    May 26, 2017; (4) Counts IV, VI, VIII, and X of the Complaint concerning NCC’s duty to
6    indemnify NSCA in the Federal Lawsuit following entry of the First Sanctions Order on
7    May 26, 2017; (5) Count XI of the Complaint concerning NCC’s duty to pay monetary
8    sanctions awarded against NSCA in the State Lawsuit; and (6) Counts I, II, and III of the
9    Counterclaim regarding these same issues. See ECF No. 49 at 2–3. A number of the NCC’s
10   arguments are premised on the First and Second Sanctions Orders in the Federal Lawsuit
11   and/or the sanctions imposed in the State Lawsuit. See, e.g., Pl.’s MSJ at 11–14, 14–15,
12   18–22, 22–23, 23–25.
13         For its part, NSCA seeks summary adjudication on its behalf as to the following:
14   (1) NSCA’s first claim for relief in its Counterclaim for breach of contract; (2) Counts III
15   through X of the Complaint on the grounds that (a) NCC is estopped from relying on the
16   First Sanction Order, and/or NCC has a continuing duty to defend NSCA through appeal;
17   and (3) NSCA’s third claim for relief in its Counterclaim for declaratory judgment as to
18   NCC’s duty to defend NSCA through appeal. See ECF No. 56 at 2–3. Both NSCA’s
19   affirmative Motion and its opposition to NCC’s Motion for Summary Judgment contend
20   that NCC should be estopped from relying on the First and Second Sanctions Orders to
21   deny coverage because of NCC’s admitted failure timely to inform NSCA about its right
22   to independent counsel pursuant to Section 2860. See Def.’s MPSJ at 21–24; see also ECF
23   No. 68 (“Opp’n to Pl.’s MSJ”) at 16–21. NCC contends that estoppel is inappropriate
24   because, among other things, NSCA cannot establish detrimental reliance in light of the
25   Court’s conclusion in the Second Sanctions Order that “[p]rior counsel cannot be blamed
26   for the perjury, destruction, and attempted destruction by key NSCA witnesses” and that
27   “it is ‘[t]he NSCA—not its numerous law firms—[that] is the common denominator and
28   ///

                                                  15
                                                                               18-CV-1292 JLS (KSC)
 Case 3:18-cv-01292-JLS-KSC Document 111 Filed 06/29/20 PageID.6138 Page 16 of 20



1    the true bad actor.’” ECF No. 85 at 9 (alterations in original) (quoting ECF No. 49-15,
2    Pl.’s Ex. K at 332–33 n. 19).
3          In short, all roads in this case lead to the First and Second Sanctions Orders, which
4    NSCA (repeatedly) vows to appeal. See, e.g., Def.’s MPSJ at 24–25; Opp’n to Pl.’s MSJ
5    at 2, 8, 9, 11, 13–16; ECF No. 88 at 10; Def.’s Supp. Br. at 9. Among other things, the
6    Court therefore ordered the Parties to address “the preclusive effect, if any, of a final
7    judgment following appeal regarding the issue and/or terminating sanctions [in the Federal
8    Lawsuit].” ECF No. 107 at 3. NCC contends that, “[a]ssuming that NSCA appeals the
9    Court’s orders awarding sanctions and entering default against NSCA and that the Ninth
10   Circuit affirms the Court’s rulings, the legal and factual findings made by the Court
11   regarding NSCA’s conduct and liability vis-à-vis CrossFit will preclude NSCA from
12   relitigating those issues in the coverage action.” Pl.’s Supp. Br. at 8. Without citing any
13   authorities, NSCA urges that, “[i]f the [First] and [Second Sanctions] Order[s] are affirmed
14   on appeal, they will be the law of the Federal CrossFit Litigation and will be preclusive as
15   to the discovery omissions,” “[b]ut because these orders do not make a factual
16   determination as to National Casualty’s misconduct or consider any facts that NSCA
17   published the Devor Article actually knowing that the injury rate was allegedly false, they
18   have no further preclusive effect.” Def.’s Supp. Br. at 9–10. NSCA further contends that
19   it “must have the due process opportunity to show – in either the Federal CrossFit Litigation
20   or here – that it made no knowing or intentionally false statements.” Id. at 10.
21         The Court concludes that a final judgment on the merits in the Federal Lawsuit likely
22   will preclude NSCA from relitigating in this case any identical issues determined as
23   sanctions in the Federal Lawsuit, including whether NSCA made any false statements
24   knowingly or intentionally. As NCC notes, see Pl.’s Supp. Br. at 8 n.2, federal common
25   law determines whether a final judgment in the Federal Lawsuit will preclude relitigating
26   the same issues in this suit. See Semtek Int’l Inc. v. Lockheed Martin Corp., 531 U.S. 497,
27   508 (2001) (“[F]ederal common law governs the claim-preclusive effect of a dismissal by
28   a federal court sitting in diversity.”). The Supreme Court clarified in Semtek, however, that

                                                  16
                                                                                18-CV-1292 JLS (KSC)
 Case 3:18-cv-01292-JLS-KSC Document 111 Filed 06/29/20 PageID.6139 Page 17 of 20



1    this means the Court is to apply “the law that would be applied by state courts in the State
2    in which the federal diversity court sits,” id., i.e., California law. 2
3           “[I]n a new action on a different cause of action, the former judgment is not a
4    complete merger or bar, but is effective as a collateral estoppel, i.e., it is conclusive on
5    issues actually litigated between the parties in the former action.” Interins. Exch. of the
6    Auto. Club v. Super. Ct., 209 Cal. App. 3d 177, 181 (1989) (quoting 7 Witkin, Cal.
7    Procedure (3d ed. 1985) Judgment, § 189, p. 623) (emphasis in original) (citing Corral v.
8    State Farm Mut. Auto. Ins. Co., 92 Cal. App. 3d 1004, 1010 (1979)). The California
9    Supreme Court has recognized that “[t]he doctrine of collateral estoppel precludes
10   relitigation of an issue previously adjudicated if: (1) the issue necessarily decided in the
11   previous suit is identical to the issue sought to be relitigated; (2) there was a final judgment
12   on the merits of the previous suit; and (3) the party against whom the plea is asserted was
13   a party, or in privity with a party, to the previous suit.” Producers Dairy Delivery Co. v.
14   Sentry Ins. Co., 41 Cal. 3d 903, 910 (1986) (quoting People v. Sims, 32 Cal. 3d 468, 484
15   (1982)). Under California law, an insured may be collaterally estopped from relitigating
16   issues determined in a third-party liability action in a subsequent insurance coverage action.
17   See, e.g., State Farm Mut. Auto. Ins. Co. v. Davis, 7 F.3d 180, 183 (9th Cir. 1993) (holding
18   that assignees of rights under insurance contract stood in shoes of insured and were
19   therefore collaterally estopped from relitigating insured’s intent, which had been
20   determined in a state criminal proceeding).
21          NSCA’s main argument against collateral estoppel here is that it “must have the due
22   process opportunity to show – in either the Federal CrossFit Litigation or here – that it
23   made no knowing or intentionally false statements” because “there never was a full and
24   fair opportunity to litigate either (1) the knowing/intentional conduct with respect to the
25   Devor Article; or (2) the discovery omissions, because of National Casualty’s breaches and
26
27   2
      In any event, as NCC notes, see Pl.’s Supp. Br. at 8 n.2, “broadly speaking, the principles of preclusion
28   are consistent between California and federal law.” Brown v. Am. Airlines, Inc., 285 F.R.D. 546, 552
     (C.D. Cal. 2011).

                                                        17
                                                                                          18-CV-1292 JLS (KSC)
 Case 3:18-cv-01292-JLS-KSC Document 111 Filed 06/29/20 PageID.6140 Page 18 of 20



1    use of conflicted defense counsel.” Def.’s Supp. Br. at 9–10. One of these arguments has
2    merit, the other does not.
3          The fact that the Federal Lawsuit was decided by default in no way impinges on
4    NSCA’s due process rights: “A party who deliberately precludes resolution of factual
5    issues through normal adjudicative procedures may be bound, in subsequent, related
6    proceedings involving the same parties and issues, by a prior judicial determination reached
7    without completion of the usual process of adjudication” because, “[i]n such a case the
8    ‘actual litigation’ requirement may be satisfied by substantial participation in an adversary
9    contest in which the party is afforded a reasonable opportunity to defend himself on the
10   merits but chooses not to do so.” In re Daily, 47 F.3d 365, 368 (9th Cir. 1995) (footnote
11   omitted). Indeed, generally speaking, “[d]efault judgments are considered ‘final judgments
12   on the merits’ and are thus effective for the purposes of claim preclusion.” In re Garcia,
13   313 B.R. 307, 311–12 (B.A.P. 9th Cir. 2004) (citing Howard v. Lewis, 905 F.2d 1318, 1323
14   (9th Cir.1990)); see also In re Mercury Eng’g, 68 F. Supp. 376, 380–81 (S.D. Cal. 1946)
15   (“[A default] judgment is binding . . . . This is the law of California, as well as the law in
16   general, and as declared by the Courts of the United States.”) (footnotes omitted). The
17   preclusive effect of such judgments is particularly important where, as here, the issues were
18   decided as a sanction because the sanction serves to “compel[] defendants to play the game
19   and abide by the rules” and “[c]laim and defense preclusion are necessary to make the
20   sanction effective.” See, e.g., In re Garcia, 313 B.R. at 312 n.10 (quoting 18A Wright,
21   Miller & Cooper, Federal Practice and Procedure: Jurisdiction 2d § 4442).
22         Here, the Court concluded in the Second Sanctions Order that “[t]he severity and
23   frequency of [NSCA’s] bad faith misconduct is as egregious as anything this [C]ourt has
24   ever seen or read in any of the cases.” Pl.’s Ex. K at 343 (quoting Am. Rena Int’l Corp. v.
25   Sis-Joyce Int’l Co., No. CV126972FMOJEMX, 2015 WL 12732433, at *46 (C.D. Cal.
26   Dec. 14, 2015)) (first and third alterations in original). In short, allowing NSCA to
27   relitigate the issues disposed of by sanction for its egregious discovery and litigation
28   misconduct would render those sanctions ineffective, rendering issue preclusion based on

                                                   18
                                                                                18-CV-1292 JLS (KSC)
 Case 3:18-cv-01292-JLS-KSC Document 111 Filed 06/29/20 PageID.6141 Page 19 of 20



1    those sanctions merited. See, e.g., Tift v. Ball, No. C07-0276RSM, 2008 WL 11389462, at
2    *4 (W.D. Wash. Jan. 4, 2008) (“[T]he default judgment in the underlying lawsuit was
3    rendered as a sanction for [the plaintiff]’s failure to abide by this Court’s rules.
4    Therefore[,] this Court’s finding that a default judgment is a final judgment for purposes
5    of res judicata is justified because it serves to make the sanction effective.”); Greenwich
6    Ins. Co. v. Media Breakaway, LLC, No. CV08-937 CAS (CTX), 2009 WL 2231678, at *5
7    (C.D. Cal. July 22, 2009) (concluding, based on arbitration, that the insured was “precluded
8    from arguing that they did not intentionally and illegally launch ‘spam attacks’ against [the
9    third party victim’s] users” in subsequent coverage action), aff’d, 417 F. App’x 642 (9th
10   Cir. 2011).
11         To the extent NSCA contends that it was denied a full and fair opportunity to litigate
12   the sanctions issued in the Federal Lawsuit because of NCC’s failure timely to inform
13   NSCA of its right to independent counsel, however, NSCA may have a valid argument.
14   See, e.g., Manzanita Park, Inc. v. Ins. Co. of N. Am., 857 F.2d 549, 554 (9th Cir. 1988)
15   (“[T]he conflict of interest which [conflicted panel counsel] faced . . . precludes the
16   operation of collateral estoppel.”) (applying Arizona law). This issue, however, may also
17   definitively be resolved on appeal if the Ninth Circuit affirms the Court’s finding in the
18   Second Sanctions Order that “‘[t]he NSCA cannot avoid responsibility for its misconduct
19   by blaming its first defense counsel[, Manning & Kass]. . . . Moreover, prior counsel
20   cannot be blamed for the perjury, destruction, and attempted destruction by key NSCA
21   witnesses,’ and the NSCA has engaged in a pattern of concealment and destruction of
22   evidence across several lawsuits.” NSCA’s Facts No. 88; NCC’s Facts No. 29. In any
23   event, this issue has not adequately been briefed by the Parties.
24         In short, it appears that the resolution of the instant Motions for Summary Judgment
25   will be driven by a final judgment on the sanctions issued in the Federal Lawsuit as
26   discussed above, including such issues as whether NSCA made knowing or intentionally
27   false statements and whether NSCA may shift any blame for the sanctioned discovery
28   abuses to its allegedly conflicted panel counsel, Manning & Kass. The Court therefore

                                                  19
                                                                                18-CV-1292 JLS (KSC)
 Case 3:18-cv-01292-JLS-KSC Document 111 Filed 06/29/20 PageID.6142 Page 20 of 20



1    DENIES WITHOUT PREJUDICE the Motions for Summary Judgment as premature
2    and DENIES AS MOOT NSCA’s Motion to Continue.
3                                      CONCLUSION
4          In light of the foregoing, the Court DENIES WITHOUT PREJUDICE Plaintiff’s
5    Motion for Summary Judgment (ECF No. 49) and Defendant’s Motion for Partial
6    Summary Judgment (ECF No. 56) as premature pending a final determination on the merits
7    in the Federal Lawsuit. The Court therefore DENIES AS MOOT NSCA’s Motion to
8    Continue (ECF No. 110).
9          IT IS SO ORDERED.
10
11   Dated: June 29, 2020
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               20
                                                                          18-CV-1292 JLS (KSC)
